Name: 2009/794/EC: Commission Decision of 27 October 2009 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Spain (notified under document C(2009) 8283) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  Europe;  agricultural activity;  agricultural policy
 Date Published: 2009-10-30

 30.10.2009 EN Official Journal of the European Union L 283/58 COMMISSION DECISION of 27 October 2009 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H7N7 in Spain (notified under document C(2009) 8283) (Only the Spanish text is authentic) (Text with EEA relevance) (2009/794/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Spain notified the Commission of an outbreak of highly pathogenic avian influenza of subtype H7 in a holding on its territory where poultry are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones, which should be defined in Parts A and B of the Annex to this Decision. (6) The Commission has examined those measures in collaboration with Spain, and it is satisfied that the borders of those zones established by the competent authority in that Member State are at a sufficient distance to the actual holding where the outbreak was confirmed. (7) In order to prevent any unnecessary disturbance to intra-Community trade and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly define those zones established in Spain at Community level and to provide that no consignments of live poultry, ready-to-lay poultry, day-old chicks and hatching eggs are dispatched from those zones to other Member States or to third countries. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Spain shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed in Parts A and B of the Annex to this Decision. Article 2 This Decision shall apply until 30 November 2009. Article 3 This Decision is addressed to Spain. Done at Brussels, 27 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 10, 14.1.2006, p. 16. ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name ES Spain 19212 Area comprising: Municipality of Almoguera (excluding the territories of Fuenlespino, Valdeolmena, Fuenvellida, Amos, Santiago de Vilillas y Conchuela) PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name ES Spain 19212 Area comprising: Municipalities of Albalate de Zorita, Albares, Comunidad de Albarate de Zorita e Illana (Aldovera), Driebes, Illana (excluding Algarga), Mazuecos, Pozo de Almoguera, Yebra y Zorita de los Canes